UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1094


STARSHA SEWELL,

                    Plaintiff - Appellant,

             v.

FIDELITY NATIONAL FINANCIAL, in care of Chicago Title Insurance
Company, Milestone Title, LLC; CHICAGO TITLE INSURANCE COMPANY;
MILESTONE TITLE, LLC,

                    Defendants - Appellees.



                                      No. 18-1103


STARSHA M. SEWELL,

                    Plaintiff - Appellant,

             v.

FIDELITY NATIONAL FINANCIAL, in care of Chicago Title Insurance
Company,

                    Defendant - Appellee.




Appeals from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:15-cv-03077-PWG; 8:15-cv-03392-PWG)
Submitted: May 29, 2018                                           Decided: May 31, 2018


Before DUNCAN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Starsha M. Sewell, Appellant Pro Se. Michael William Tompkins, FIDELITY
NATIONAL LAW GROUP, Vienna, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In each of these cases, which were consolidated on appeal, Starsha M. Sewell

appeals the district court’s order, entered in accordance with a prefiling injunction,

striking her motion to reopen and ordering the motion stricken from the district court’s

docket. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Sewell v. Fidelity Nat’l Fin. Inc., Nos.

8:15-cv-03077-PWG, 8:15-cv-03392-PWG (D. Md. Jan. 12, 2018). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                             3